TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00620-CV



                                         C.S., Appellant

                                                v.

             Dr. Pricilla Sierk, D.O., and Austin Lakes Hospital by and through
                            the Travis County Attorney, Appellees



             FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY
           NO. 96,479, HONORABLE GUY S. HERMAN, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant C.S. has informed the Court that he no longer wishes to pursue this appeal

and has filed a motion to dismiss. We grant appellant’s motion and dismiss the appeal. See Tex.

R. App. P. 42.1(a)(1).



                                             __________________________________________

                                             Jan P. Patterson, Justice



Before Justices Patterson, Pemberton and Waldrop

Dismissed on Appellant’s Motion

Filed: January 28, 2009